DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

        MUKHABBAT REMINES and MURAT RAKHMANKULOV,
                        Appellants,

                                      v.

                            BRYAN REMINES,
                               Appellee.

                                No. 4D20-356

                                [July 30, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nikolaus Hunter Davis, Judge; L.T.
Case No. FMCE17015063.

   Gary Grant of Grant Law Corporation, P.A., Boca Raton, for appellants.

    Hollis E. Mandell of the Law Office of Hollis E. Mandell, Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.